
	
		I
		112th CONGRESS
		2d Session
		H. R. 4236
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To withhold funds if a motorist illegally passes a
		  stopped school bus.
	
	
		1.Short titleThis Act may be cited as Kadyn’s
			 Act.
		2.Withholding
			 apportionments for noncompliance with school bus passings
			(a)Withholding
			 apportionmentsChapter 1 of
			 title 23 is amended by adding at the end the following:
				
					167.Withholding
				apportionments for noncompliance with school bus passings
						(a)Withholding of
				apportionments for noncompliance
							(1)WithholdingThe
				Secretary shall withhold 10 percent of the amount required to be apportioned to
				any State under paragraphs (1), (3), and (4) of section 104(b) on October 1,
				2014, and on each October 1 thereafter if the State does not meet the
				requirements of paragraph (2).
							(2)RequirementA
				State meets the requirements of this paragraph if the State has enacted and is
				enforcing a law that imposes the following penalties to a motorist who is found
				guilty of illegally passing a stopped school bus:
								(A)First
				offenseFor a first offense, a fine of not less than $250 with
				the possibility of jail time and license suspension.
								(B)Second offense
				within a 5-year period of a first offenseFor a second offense
				within a 5-year period of a first offense, a fine of not less than $315 with
				the possibility of jail time and license suspension.
								(b)Period of
				availability; effect of compliance and noncompliance
							(1)Period of
				availability of withheld funds
								(A)Funds withheld
				on or before September 30, 2015Any funds withheld under
				subsection (a) from apportionment to any State on or before September 30, 2015,
				shall remain available until the end of the third fiscal year following the
				fiscal year for which the funds are authorized to be appropriated.
								(B)Funds withheld
				after September 30, 2015No funds withheld under this section
				from apportionment to any State after September 30, 2015, shall be available
				for apportionment to the State.
								(2)Apportionment of
				withheld funds after complianceIf, before the last day of the
				period for which funds withheld under subsection (a) from apportionment are to
				remain available for apportionment to a State under paragraph (1), the State
				meets the requirement of subsection (a)(2), the Secretary shall, on the first
				day on which the State meets the requirement, apportion to the State the funds
				withheld under subsection (a) that remain available for apportionment to the
				State.
							(3)Period of
				availability of subsequently Apportioned fundsAny funds
				apportioned pursuant to paragraph (2) shall remain available for expenditure
				until the end of the third fiscal year following the fiscal year in which the
				funds are so apportioned. Sums not obligated at the end of that period shall
				lapse.
							(4)Effect of
				noncomplianceIf, at the end of the period for which funds
				withheld under subsection (a) from apportionment are available for
				apportionment to a State under paragraph (1), the State does not meet the
				requirement of subsection (a)(2), the funds shall
				lapse.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						167. Withholding apportionments for
				noncompliance with school bus
				passings
					
					.
			
